UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number 811-7662 U.S. Global AccoladeFunds 7900 Callaghan Road San Antonio, TX 78229 (Address of principal executive offices) (Zip code) Susan B. McGee, Esq. 7900 Callaghan Road San Antonio, TX 78229 (Name and address of agent for service) Registrant’s telephone number, including area code: 210-308-1234 Date of fiscal year end: October 31 Date of reporting period: January 31, 2008 Item 1. Schedule of Investments HOLMES GROWTH FUND Portfolio of Investments (unaudited) January 31, 2008 COMMON STOCKS 82.16% Shares Value Agriculture 2.00% Bunge Ltd. 10,000 $ 1,184,700 Apparel 0.92% Coach, Inc. 17,000 544,850 * Banks 1.62% Bancolombia S.A., Sponsored ADR 12,500 417,625 Credicorp Ltd. 7,500 537,150 954,775 Chemicals 7.85% Potash Corporation of Saskatchewan, Inc. 12,000 1,690,560 Terra Industries, Inc. 25,000 1,126,750 * The Mosaic Co. 20,000 1,820,200 * 4,637,510 Communications 2.99% Active Control Technology, Inc. 305,000 113,970 * Millicom International Cellular S.A. 7,500 794,550 * VimpelCom, Sponsored ADR 25,000 861,000 1,769,520 Computer Software & Hardware 9.17% Activision, Inc. 40,000 1,034,800 * Apple, Inc. 10,000 1,353,600 * Oracle Corp. 25,000 513,750 * Research in Motion Ltd. 12,000 1,126,560 * Salesforce.com, Inc. 12,500 653,500 * Vocus, Inc. 25,000 735,500 * 5,417,710 Consulting Services 0.29% CYBERplex, Inc. 270,000 172,189 * Diversified Operations 2.55% McDermott International, Inc. 25,000 1,179,500 * Titan Machinery, Inc. 20,000 329,600 * 1,509,100 E-Commerce 1.84% Priceline.com, Inc. 10,000 1,085,200 * Electronics
